19 F.3d 7
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Anthony M. KOWAL, Plaintiff, Appellant,v.Robert B. REICH, ETC., Defendant, Appellee.
No. 93-2193.
United States Court of Appeals,First Circuit.
February 25, 1994

Appeal from the United States District Court for the District of Massachusetts
Stephen R. Kaplan on brief for appellant.
Donald K. Stern, United States Attorney, and Karen L. Goodwin, Assistant United Stated Attorney, on brief for appellee.
D.Mass.
AFFIRMED.
Before Breyer, Chief Judge, Boudin and Stahl, Circuit Judges.
Per Curiam.


1
The district court decision dismissing this case is affirmed on the grounds that the case is moot.   See Garita Hotel Ltd. v. Ponce Federal Bank, 958 F.2d 15, 19 (1st Cir. 1992) (appellate court "has discretionary authority to affirm a judgment on any indepenently sufficient ground exemplified in the record.")  Since appellant filed his complaint, the government has provided all of the relief sought therein.  The only exception is a request for an assurance by the local Office of Workers' Compensation Programs ("OWCP") that it will "stay in contact and share further generated documents."  Appellant has failed, however, to state any grounds upon which he would be entitled to such relief.


2
Appellant's contention that the OWCP continues to adhere to a disability cessation date called into question by the hearing representative is a matter not within this court's jurisdiction.  See 5 U.S.C. Sec. 8128(b);   Paluca v. Secretary of Labor, 813 F.2d 524, 528 (1st Cir.), cert. denied, 484 U.S. 943 (1987).  The Federal Employees' Compensation Act, 5 U.S.C. Secs. 8101 et seq., provides for the appeal of such payment decisions to an OWCP hearing representative or to the Employees' Compensation Appeals Board.


3
The district court decision granting the government's motion to dismiss is summarily affirmed pursuant to Loc.  R. 27.1.